Judge lioxxE
pronounced the Court’s opinion.
The Court is of opinion, that the Decree dismissing the Bill is erroneous;—and that, instead thereof, the Court of Chancery should have decreed to the appellant, as Executor, the sum admitted by the defendant Venable to be due to the estate of Peterfield Trent deceased; subject, however, to any preferable claims thereto which may exist in favour of any other creditor or creditors of the said P. Trent deceased, and under such conditions, to ensure the eventual forthcoming of the same, as to the said Court might seem proper. The Court is farther of opinion, that, as to the residue of the sums now in controversy, an account should have been taken of the personal and real estates of P. and A. Trents respectively, and that as much thereof as is not bound by superior claims should have been held liable to make good the same; applying the personal estate, if any, in the first instance.
The Decree is therefore reversed with costs, and the cause remanded, to be finally proceeded in pursuant to the principles of this Decree.